Citation Nr: 1136863	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for adjustment disorder.

2.  Entitlement to service connection for punctates with keratosis of hands and feet.

3.  Entitlement to an evaluation in excess of 10 percent for hypertension.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and in November 2006 and October 2010 by the VA RO in Montgomery, Alabama.  During the course of the appeal, the Veteran relocated to Alabama in 2005 and the claims file was transferred to the custody of the RO in Montgomery, Alabama, which is now the agency of original jurisdiction.

In the October 2010 rating decision, the granted entitlement to service connection and assigned of a 10 percent rating for PTSD, effective October 24, 2004.  Thereafter, in a January 2011 rating decision, the RO increased the Veteran's evaluation for PTSD to 30 percent, also effective October 24, 2004.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  During that month, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for decreased vision, to include as secondary to service-connected hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for punctates with keratosis of hands and feet, entitlement to an evaluation in excess of 10 percent for hypertension, and entitlement to an initial evaluation in excess of 30 percent for PTSD with MDD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his June 2011 hearing as well as in a June 2011 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to service connection for adjustment disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for adjustment disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010). 

On the record during his June 2011 hearing as well as in a June 2011 statement, the Veteran indicated that he wished with withdraw his appeal on the issue of entitlement to service connection for adjustment disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for adjustment disorder is dismissed.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for punctates with keratosis of hands and feet, entitlement to an evaluation in excess of 10 percent for hypertension, and entitlement to an initial evaluation in excess of 30 percent for PTSD with MDD is warranted.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Service treatment records showed findings of various skin disorders including seborrheic dermatitis and contact dermatitis.  Post-service private and VA treatment notes dated from 1989 to 2011 detailed findings of psoriasis, dermatitis, 200+ plantar and palmar warts, and punctate hyperkeratoses of palms and soles for greater than 20 years.   Specific reference is made to a July 1989 VA treatment note that identified multiple plantar warts, and that recorded the Veteran providing a history of having a problem with warts since in 1981.  In written statements as well as during his June 2011 hearing, the Veteran asserted that he suffered from warts during service as well as had received treatment for his claimed disorder shortly after separation from active service in 1985 to the present.  He further asserted that his VA treating physician had identified a casual relationship between his claimed skin disorder and his in-service duty assignment in the Midway Islands.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In light of the cumulative record, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed skin disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran last had a VA examination to evaluate his service-connected hypertension in May 2006 and to evaluate his service-connected PTSD in September 2010.  During his June 2011 hearing, the Veteran testified that the symptoms of his hypertension and psychiatric disabilities had gotten significantly worse since that time.  He stated that he had a more difficult time controlling his hypertension.  Hearing Transcript (T.) at 11.  He also endorsed increased instances of suicidal ideation and a greater difficulty relating with others.  T. at 16.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo VA examinations at an appropriate VA medical facility to determine the severity of his service-connected hypertension and PTSD with MDD.

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Birmingham, Alabama; however, as the claims file only includes treatment records from that provider dated up to June 2011, any additional records from that facility should be obtained.  During his June 2011 hearing, the Veteran also indicated that he was going to seek additional psychiatric VA treatment from the VAMC in Tuscaloosa, Alabama, as well as received treatment in 1985 for his claimed skin disorder at the Mission Valley VA Outpatient Clinic (VAOPC) in San Diego, California.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Finally, private treatment notes dated in June 2011 from HillCrest Behavioral Health were associated with the records, showing that the Veteran was admitted for in-patient psychiatric treatment.  Thus, records from that private treatment provider should also be requested and associated with the claims file.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to the service-connected PTSD and hypertension as well as the claimed skin disorder from the Birmingham VAMC and Tuscaloosa VAMC, for the period from June 2011 to the present.  In addition, procure any available records pertaining to the Veteran's claimed skin disorder from the Mission Valley VAOPC for the time period from March 1985 to the present.

2.  Obtain any private treatment records pertaining to psychiatric treatment from HillCrest Behavioral Health in Birmingham, Alabama, for the period from May 2011 to the present.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed skin disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should identify and diagnose any skin disorder since 2004.  Next, the examiner should state whether it is as least as likely as not (50 percent probability or greater) that any diagnosed skin disorder had its onset in service or is otherwise shown to be etiologically related to his period of active service, to include the documented in-service treatment for dermatitis.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of symptomatology since service.  The examiner should specifically discuss the relevance, if any, to the plantar warts that were diagnosed and treated in 1989.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran is also to be scheduled for a VA PTSD examination to determine the severity of his service-connected PTSD with MDD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD with MDD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD with MDD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD with MDD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  Schedule the Veteran for a VA medical examination to assess the severity of his service-connected hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is requested to indicate whether the Veteran's diastolic pressure is predominantly 110, 120, or 130, and whether the systolic pressure is predominantly 200, or more, with reference to applicable time period during/from which such manifestations are shown for the time period from February 2005 to the present.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of December 2011 SSOC (entitlement to service connection for punctates with keratosis of hands and feet and entitlement to an evaluation in excess of 10 percent for hypertension) and February 2011 SOC (entitlement to an initial evaluation in excess of 30 percent for PTSD with MDD).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


